Direct Dial610-594-3319 Direct FAX610-594-3013 john.gailey@westpharma.com John R. Gailey III Vice President, General Counsel and Secretary June 18, Via Telecopy and EDGAR Transmission United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Attn: John Cash, Accounting Branch Chief Re:West Pharmaceutical Services, Inc. Form 10-K for the fiscal year ended December 31, 2008 Filed February 26, 2009 Definitive Proxy Statement on Schedule 14A Filed March 26, 2009 File# 1-8036 Dear Mr.
